Citation Nr: 1200985	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left upper extremity tingling/numbness as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for right upper extremity tingling/numbness as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for left lower extremity tingling/numbness as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for left upper extremity tingling/numbness as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II

7.  Entitlement to service connection for sexual dysfunction as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under the criteria of DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2011).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  To avoid potential prejudice to the Veteran, remand for RO consideration of these amendments is necessary.

In the present case, the Veteran claims that he has PTSD due to fear of hostile activity during his service in Vietnam, particularly from incoming rocket and mortar attacks, sniper fire and enemy activity.  His DD Form 214 confirms that he served in Vietnam as a Petroleum Storage Specialist (MOS).  He asserts numerous stressors involving fear of attack occurred while he performed his MOS in the field and his claimed stressors appear to be consistent with the circumstances of his duty.  See February 5, 2007, letter from the Joint Services Records Research Center (JSRRC).

The Veteran has not been diagnosed as having PTSD; however, he has indicated that the suffers from some PTSD symptomatology, and under the circumstances and in light of recent VA amendments to the PTSD service connection regulations, the Board finds that a VA examination is warranted, particularly to attempt to determine whether the Veteran has PTSD and if so, whether his claimed stressors are adequate to support a diagnosis of PTSD and related thereto.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a May 2009 statement, the Veteran's representative requested VA's assistance in obtaining evidence related to the Veteran's claimed secondary conditions and tinnitus.  Specifically, the representative asserted that VA had not "collected recent medical records apparently related to such conditions."  The representative has not indicated whether this evidence comprises VA records or private records.  However, the Board must concede that it has been five years since the Veteran was last asked to identify any relevant treatment for the claimed disabilities, or since any such records have been obtained.  Any such records would be particularly relevant with respect to the claims for tingling and numbness in the extremities, as the basis of the denial of those claims by the RO was the lack of any objective findings of disability during 2006 and 2009 VA examinations.  Therefore, given the representative's contention, the Board concludes that VA should attempt to obtain any VA records not currently associated with the file and aid the Veteran in retrieving any other evidence for which he requests assistance in obtaining.  38 C.F.R. § 3.159(c).




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any possible private treatment records that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  Attempt to obtain any VA medical records he identifies and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain a medical opinion indicating whether it is at least as likely as not (a 50 percent or greater probability) that he has PTSD due to his claimed stressor(s).  

If PTSD is diagnosed, the examiner must specify what specific stressor(s) is/are the basis(es) of the diagnosis.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

